Wait, J.
The decree of the Probate Court must be affirmed. There was evidence of the application of physical force to the body of the libellant by the libellee with the purpose of inflicting suffering and not for the sake of self-protection of the libellee. Such conduct is cruel and abusive within the literal and most narrow interpretation of the words. Although the testimony was directly contradictory, and corroboration was lacking, we cannot say that the judge who heard and saw the witnesses was clearly wrong in the decision he made.
No error of law appears.

Decree affirmed.